t c memo united_states tax_court mohammad m zarrinnegar and mary m dini petitioners v commissioner of internal revenue respondent docket nos filed date basil j boutris and jon robert vaught for petitioners annie lee for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies in petitioners’ federal_income_tax and sec_6662 accuracy-related_penalties as follows 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated monetary amounts are rounded to the nearest dollar deficiency dollar_figure big_number big_number year penalty sec_6662 dollar_figure big_number big_number after concessions the issues for decision are whether petitioners are entitled to deductions greater than respondent has allowed for supplies marketing and office expenses whether petitioner husband is a real_estate_professional under sec_469 and whether penalties under sec_6662 are appropriate 2petitioners claimed deductions for rent or lease other business property lab fees and continuing education for and respondent initially disallowed these deductions but has since conceded them in full petitioners also claimed deductions for depreciation and sec_179 expense for and both parties have conceded portions of the depreciation and sec_179 expense deductions leaving no issue to decide as follows respondent disallowed respondent conceded petitioners conceded remaining at issue dollar_figure -0- big_number -0- dollar_figure big_number big_number -0- dollar_figure big_number big_number -0- findings_of_fact petitioners owned and operated two businesses during the years at issue a dental practice and a real_estate business dental practice petitioners are both dentists during the years at issue they worked at their joint dental practice in shifts petitioner wife worked mondays wednesdays thursdays and fridays from a m until p m and some saturdays from a m until p m petitioner husband worked at the dental practice mondays wednesdays thursdays and fridays from p m until p m real_estate business during the years at issue petitioners’ real_estate business consisted of petitioner husband’s real_estate brokerage activity and four rental properties that petitioners owned and petitioner husband managed petitioner wife did not participate in the real_estate business petitioner husband spent hundreds of hours on brokerage-related activities including brokers’ tours listing searches open houses property viewings and client meetings he also spent significant time each year managing petitioners’ four rental properties all told petitioner-husband spent over big_number hours on the real_estate business during each year at issue petitioners’ tax returns petitioners filed a joint federal_income_tax return for each year at issue on schedules c profit or loss from business attached to these returns petitioners reported gross_income and total expenses of their dental practice as follows gross_income total expenses dollar_figure big_number dollar_figure big_number dollar_figure big_number on schedules e supplemental income and loss attached to their returns petitioners reported losses from their real_estate business of dollar_figure for dollar_figure for and dollar_figure for notices of deficiency respondent issued petitioners separate notices of deficiency for and for disallowing deductions for certain expenses reported on petitioners’ schedules c respondent also disallowed deductions for the losses reported on petitioners’ schedules e because he determined that they were passive_activity_losses 3for each year at issue petitioners attached two schedules c which together represent the dental practice the amounts we list represent the gross_income and total expenses of the dental practice as a whole while residing in california petitioners timely petitioned the court with respect to both notices the cases have been consolidated for trial briefing and opinion opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous by a preponderance_of_the_evidence rule a 290_us_111 sec_162 allows deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 personal_living_and_family_expenses are generally not deductible sec_262 4petitioners do not assert and the record does not establish that the requirements have been met to shift the burden_of_proof pursuant to sec_7491 the taxpayer bears the burden of substantiating expenses underlying claimed deductions by keeping and producing records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs furthermore sec_274 imposes more rigorous substantiation requirements for certain expenses including those for meals and entertainment i dental practice expense deductions petitioner husband testified that many of the dental practice receipts for the years at issue had become unreadable because the ink had faded on account of water damage or the passage of time consequently petitioners offered credit card statements at trial to substantiate expenses underlying the deductions at issue a supplies expense deductions on their schedules c petitioners claimed deductions of dollar_figure for supplies respondent disallowed dollar_figure the credit card statements petitioners provided to substantiate the expenses showed only dollar_figure in charges petitioners therefore failed to offer any proof that dollar_figure of the disallowed dollar_figure of supplies expense deductions was ever incurred as for the remaining dollar_figure of disallowed supplies expense deductions petitioners have conceded that several of the charges listed were not deductible such as a dollar_figure charge at sports authority a dollar_figure charge at a-1 party rental center and approximately dollar_figure in charges at various restaurants more fundamentally petitioners failed to adequately substantiate at least dollar_figure of the charges they listed approximately dollar_figure of the charges appear to have been at various grocery stores and dollar_figure of the charges were at costco aside from petitioner husband’s vague and general testimony that the charges at grocery stores were related to the dental practice and that the charges at costco were for office goods petitioners offered no evidence to show specifically what items were purchased or how they related to the dental practice after careful review of the record we sustain respondent’s disallowance in full b other expenses deductions on their schedules c petitioners also claimed deductions of dollar_figure for marketing expenses respondent disallowed dollar_figure the credit card statements petitioners provided to substantiate the expenses show only dollar_figure in charges for marketing expenses petitioners therefore failed to establish that dollar_figure of the disallowed dollar_figure was ever incurred 5more precisely respondent disallowed dollar_figure of deductions for other expenses a category that includes the deductions claimed for marketing expenses it appears from the parties’ arguments however that their dispute concerns only the marketing subcategory of other expenses as for the remaining dollar_figure of disallowed other expense deductions dollar_figure of the charges reported as marketing expenses was for meals at restaurants and petitioners have conceded that they did not adequately substantiate any of their expenses for meals or entertainment after careful review of the record we sustain respondent’s disallowance in full c office expense deductions on their schedules c petitioners claimed deductions of dollar_figure for office expense which respondent disallowed in full according to petitioners’ summary of office expenses for their credit card statements for show dollar_figure of expenses respondent has conceded that petitioners are entitled to deduct dollar_figure of office expenses on the basis of amounts shown in their credit card statements petitioners have conceded that dollar_figure of the expenses remaining in their summary is not deductible in addition to the expenses respondent has conceded are deductible petitioners have adequately substantiated dollar_figure of the dollar_figure deduction claimed for 6consistent with petitioner husband’s testimony and the documentary_evidence it appears that petitioners arrived at the dollar_figure deduction for office expenses by totaling the amounts of expenses they believed were deductible and then for good measure subtracting dollar_figure to be conservative in claiming these deductions the purchase of office toys for their pediatric patients they offered credit card statements showing that they had spent dollar_figure at toy stores and petitioner husband testified credibly that these purchases were used in connection with pediatric patients the credit card statement offered as evidence of the remaining dollar_figure was illegible petitioners have failed to adequately substantiate this amount the remaining dollar_figure in charges is composed of undifferentiated charges at various stores apart from petitioner husband’s vague and general testimony petitioners offered no evidence to show what items were purchased or how they related to petitioners’ dental practice consequently after careful review of the record we sustain dollar_figure of respondent’s disallowance d office expense deductions on their schedules c petitioners claimed deductions of dollar_figure for office expense which respondent disallowed in full according to petitioners’ summary of office expenses for the credit card statements for show dollar_figure of expenses 7that is the original disallowance of dollar_figure minus respondent’s concession of dollar_figure minus the additional dollar_figure of expenses petitioners adequately substantiated 8consistent with petitioner husband’s testimony and the documentary_evidence it appears that petitioners arrived at the dollar_figure deduction for office continued respondent has conceded that petitioners are entitled to deduct dollar_figure of reported office expenses on the basis of amounts shown in their credit card statements petitioners have conceded that dollar_figure of the expenses remaining in their summary is not deductible in addition to expenses respondent has conceded are deductible petitioners have adequately substantiated dollar_figure of the expenses underlying deductions they claimed petitioners offered credit card statements showing that they spent dollar_figure at peninsula eye and petitioner husband testified credibly that this charge was for professional goggles used in the course of petitioners’ dental practice to keep pathogens from entering the eyes petitioners also offered credit card statements showing that they paid dollar_figure to united collection and petitioner husband testified credibly that this charge was for a debt collection fee the remaining dollar_figure in expenses listed in petitioners’ summary are composed of undifferentiated expenses from various stores apart from petitioner continued expense by totaling the amount of expenses they believed were deductible and then for good measure subtracting dollar_figure to be conservative in claiming these deductions 9in fact the credit card statements do not reflect some of the expenses listed in petitioners’ summary such as a date charge of dollar_figure and an date charge of dollar_figure both at the u s postal service and some of the charges continued husband’s vague and general testimony petitioners did not offer any evidence to show what items were purchased or how they related to petitioners’ dental practice consequently after careful review of the record we sustain dollar_figure of respondent’s disallowancedollar_figure petitioners ask us to estimate their deductible expenses under the so-called cohan_rule see 39_f2d_540 2d cir while it is true that a court should allow the taxpayer some deductions if the taxpayer proves he is entitled to the deduction but cannot establish the full amount claimed 829_f2d_828 9th cir aff’g tcmemo_1986_223 the cohan_rule does not ‘require that such latitude be employed’ 939_f2d_874 9th cir quoting 245_f2d_559 5th cir aff’g in part rev’g in part tcmemo_1989_390 t o qualify for the estimation treatment under cohan the taxpayer must establish that he is entitled to some continued listed appear to have been refunded such as the date charge of dollar_figure at amazon mktplace pmts the credit card statements list a refund of the same amount from what appears to be the same vendor on date 10that is the original disallowance of dollar_figure minus respondent’s concession of dollar_figure minus the additional dollar_figure of expenses petitioners adequately substantiated deduction id citing edelson f 2d pincite as cohan puts it absolute certainty in such matters is usually impossible and is not necessary but a court should make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making cohan v commissioner f 2d pincite after a thorough review of the record we are convinced that estimating is not appropriate in this case to the extent we have sustained respondent’s disallowances we have done so because petitioners have failed to offer any evidence that certain expenses were in fact incurred and because petitioners’ lack of receipts confusing and inconsistent accounting techniques and vague testimony leave us with no reasonable means of differentiating or estimating which of the reported expenses were incurred in connection with the dental practice as ordinary and necessary business_expenses having reviewed the testimony and exhibits thoroughly we conclude that there is no basis for allowing an estimated amount in addition to the amounts already allowed ii real_estate_professional respondent argues that sec_469 requires disallowance of petitioners’ claimed deductions for losses from their real_estate business respondent does not contest the existence or amounts of the losses or argue that the claimed deductions are disallowed or limited by any other provision or principle of law the internal_revenue_code generally disallows a deduction for losses from passive activities of individuals and certain entities but allows such losses to be carried over and treated as a deduction allocable to such activity in the next taxable_year sec_469 and b a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 material_participation is regular continuous and substantial involvement in business operations sec_469 as a general_rule rental activities are per se passive whether or not the taxpayer materially participates sec_469 as an exception however rental activities of taxpayers in real_property trades_or_businesses real_estate professionals are not treated as passive if the material_participation requirement is satisfied sec_469 under sec_469 a taxpayer is a real_estate_professional if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return these requirements are met if and only if either spouse separately satisfies them id because petitioner wife did not participate in the real_estate business we consider whether petitioner husband’s activities satisfy this test a taxpayer’s material_participation is determined separately with respect to each rental property unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1_469-9 income_tax regs petitioners concede they made no such election a taxpayer can satisfy the material_participation requirement if the individual meets any one of seven tests including the following the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year sec_1_469-5t temporary income_tax regs fed reg date respondent has conceded that petitioner husband’s participation in each of his real_estate activities for each year at issue constitutes substantially_all of the participation in each activity of all individuals the material_participation element of the real_estate_professional test is therefore met consequently the elements of the real_estate_professional test remaining are whether more than one-half of the personal services performed in trades_or_businesses by petitioner husband during each year at issue were performed in real_property trades_or_businesses and whether petitioner husband performed more than hours of services during each year at issue in real_property trades_or_businesses because as discussed more fully below we find that petitioner husband worked fewer than big_number hours per year at the dental practice and more than big_number hours per year at the real_estate business both of these elements are met sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries a postevent ballpark guesstimate is not sufficient 135_tc_365 to establish the hours petitioner husband spent each year on his real_estate business petitioners offered petitioner husband’s testimony and logs of hours for and each log showed that petitioner husband spent more than big_number hours per year on real_estate activitiesdollar_figure petitioner husband testified credibly that the logs had been prepared contemporaneously he also testified credibly and at great length about the logs’ contents he was able to recall extensive details relating to the entries petitioners also offered the testimony of several other witnesses including petitioner wife all this testimony was credible and tended to corroborate petitioner husband’s logs and testimony we therefore find that petitioner husband worked more than big_number hours per year at the real_estate business 11petitioner husband testified that throughout the years at issue he had high hopes for the brokerage side of the business despite the financial malaise burdening the housing market undaunted despite earning only dollar_figure in brokerage fees during the years at issue petitioner-husband testified that he poured hundreds of hours each year into broker’s tours listing searches open houses property viewings client meetings and other related activities likening his efforts to the early labors of bill gates and mark zuckerberg who toiled in obscurity and relative poverty before reaping fabulous profits we also find on the basis of petitioners’ credible testimony that petitioner husband worked at the dental practice mondays wednesdays thursdays and fridays from p m until p m for a total of hours per week that is approximately hours per year if petitioner husband worked every week petitioner wife worked at the dental practice mondays wednesdays thursdays and fridays from a m to p m and some saturdays from a m until p m petitioner husband’s logs of real_estate activities and the testimony of the various witnesses about the time petitioner husband spent on real_estate activities tend to corroborate--at least indirectly--petitioner husband’s limited schedule at the dental practice in the light of the time he was spending in pursuit of his real_estate business after careful review of all the evidence giving due account to the credibility of petitioners and the other witnesses we are persuaded that petitioner husband worked fewer than big_number hours at the dental practice in each year at issue we therefore conclude that petitioner husband’s participation in real_estate activities for and meets the test in sec_469 consequently sec_469 does not disallow petitioners’ deductions for losses from rental properties and respondent’s determination in this regard is not sustained iii sec_6662 penalties sec_6662 and b imposes an addition_to_tax of on the portion of an underpayment attributable to any one of various factors one of which is n egligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and ‘disregard’ of rules or regulations includes any careless reckless or intentional disregard sec_6662 negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person 731_f2d_1417 9th cir aff’g 79_tc_714 as noted earlier a taxpayer is required to substantiate expenses underlying claimed deductions by keeping and producing records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 indopco inc v commissioner u s pincite sec_1_6001-1 e income_tax regs petitioners overstated deductions in the following amounts for the following expenses 12respondent has the burden of production with respect to the penalties see sec_7491 deduction sec_2011 - - depreciation supplies other office total dollar_figure big_number big_number -0- big_number dollar_figure -0- -0- big_number big_number dollar_figure -0- -0- big_number big_number petitioners have conceded they cannot substantiate the portions of their depreciation_deductions listed abovedollar_figure and insofar as we have sustained respondent’s disallowances of other claimed deductions as listed above we have done so because petitioners did not produce records sufficient to substantiate the expense deductions respondent has met his burden of production to show that petitioners were negligent and disregarded the applicable regulations insofar as they overstated their deductions a penalty under sec_6662 does not apply to any part of an underpayment_of_tax if there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 petitioners bear the burden of proving reasonable_cause and good_faith see 116_tc_438 petitioners do not contend-- nor does the record demonstrate--that they had reasonable_cause or acted in good 13see supra note faith with respect to the portions of the underpayments that are sustained in the foregoing analysisdollar_figure accordingly we sustain the sec_6662 penalties with respect to the underpayments attributable to petitioners’ overstatement of deductions as listed above to reflect the foregoing decisions will be entered under rule 14petitioners argued that a sec_6662 penalty should not apply to any underpayments attributable to disallowance of the deduction for real_estate losses but they did not argue similarly with respect to the disallowances we have sustained
